Citation Nr: 0502623	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for arthritis.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a residual of exposure to herbicide 
agents.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Procedural history

The veteran served on active duty from July 1964 to May 1969.  
Service in Vietnam is indicated by the evidence of record.

The veteran initially filed a claim of entitlement to service 
connection for arthritis in October 1984.  The veteran's 
claim was denied by the Board in a November 1985 decision.  

In June 1999 the RO received the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
and a request to reopen his previously denied claim for 
service connection of arthritis.  In an April 2000 rating 
decision the RO denied the veteran's claims.  The veteran 
disagreed with the April 2000 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2003.

The case was previously before the Board in January 2004, at 
which time it was remanded for additional procedural 
development, in particular appropriate notice under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  By letter dated January 20, 
2004 the veteran received specific VCAA notice; the content 
of that notice will be discussed in greater detail below.  
The VCAA letter was sent to the veteran's most recent address 
of record and requested a response within 60 days but advised 
the veteran that he did have up to one year to respond.  To 
date, the veteran has not responded request or provided any 
additional evidence in support of his claim.  The case is 
again before the Board for adjudication.

Status of representation

The veteran is currently unrepresented in this appeal.  His 
former representative had his authority to represent 
claimants revoked by VA effective October 10, 2001.  The 
veteran was notified of this fact by letter dated June 18, 
2003, at which time he was advised of his right to select 
another representative.  The veteran did not respond to this 
letter within the time provided (30 days) or at any time 
thereafter.  The Board will proceed to a disposition of this 
appeal under the assumption that the veteran has chosen to 
proceed unrepresented.

Issues on appeal

The Board has carefully reviewed the procedural history of 
this case and concludes that the only claims presently in 
appealed status before the Board are the two issues listed on 
the title page of this decision.  In its January 2004 
decision the Board denied the veteran's claims of entitlement 
to an earlier effective date for service connection of PTSD; 
entitlement to payment for special monthly compensation based 
on a need for regular aid and attendance and/or being 
housebound; and entitlement to a certificate of eligibility 
for a special home adaptation grant.  The Board's decision as 
to those issues is final.  See 38 C.F.R. § 20.1100 (2003).  
The veteran has pursued other claims during the course of 
this appeal.  No appeal as to any other issue has been 
perfected.    


FINDINGS OF FACT

1.  In a November 1985 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
arthritis.  

2. The evidence submitted since November 1985 is not new and 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. 

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.    

4.  The competent medical evidence of record does not 
indicate that the veteran has been diagnosed with peripheral 
neuropathy.  


CONCLUSIONS OF LAW

1.  The November 1985 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Since the Board November 1985 decision, new and material 
evidence has not been received as to the issue of the 
veteran's entitlement to service connection for arthritis, 
and so the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2003).

4.  The veteran does not meet the criteria for entitlement to 
service connection of peripheral neuropathy on either a 
presumptive or direct service-connection basis.  38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for arthritis.  He has also made an initial claim 
of entitlement to service connection for peripheral 
neuropathy, secondary to Agent Orange exposure.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part to the instant case, the implementing regulations are 
also effective November 9, 2000.  The provisions of the VCAA 
and the implementing regulations are, accordingly, applicable 
to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This requirement applies to 
claim to reopen as well as to original claims.  Id. 

The Board observes that the veteran was notified by the 
February 2003 Statement of the Case (SOC) and the April 2004 
Supplemental Statement of the Case (SSOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.  Additionally, the veteran had 
received notice of the definition of new and material 
evidence and a description of evidence necessary to show 
service connection in the April 2000 RO decision.  

More significantly, in regards to the veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
letters were sent to the veteran in February 2003 and January 
2004 which specifically discussed the pertinent provisions of 
the VCAA.  With respect to the veteran's request to reopen 
his claim of entitlement to service connection for arthritis, 
the January 2004 letter also discussed the pertinent 
provisions of the VCAA as those provisions specifically 
impact his claim.  Crucially, the veteran was informed by 
means of the January 2004 letter as to what evidence the 
veteran was required to provide and what evidence VA would 
attempt to obtain on the veteran's behalf.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that the veteran was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  A specific definition of new and 
material evidence was again provided and the veteran was 
directed that the crucial evidence needed to reopen his claim 
was evidence pertaining to in-service incurrence or 
aggravation of the claim arthritis.  A list of suggested 
forms of evidence which could be used to establish both of 
the veteran's claims was provided.   In addition, the letter 
through its enclosures notified the veteran what evidence was 
currently of record and again requested that the veteran 
provide any additional identifying information he had to 
facilitate VA's efforts to obtain additional medical records, 
if any.  To date the veteran has not elected to provide any 
further information or evidence.  The Board notes that the 
letter expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the Appeals Management Center in 
April 2004, prior to the expiration of the one-year period 
following the January 2004 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the VA provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the VA.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).


With respect to the veteran's request to reopen his claim for 
service connection of arthritis, as alluded to above, under 
the VCAA statutory duty of VA to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

With respect to the veteran's claim of entitlement to service 
connection for peripheral neuropathy, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO obtained the veteran's service medical records and 
post-service medical records, including VA treatment records 
and private medical opinions.  Social Security Administration 
(SSA) records were also requested and have been associated 
with the veteran's VA claims folder.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits].  Finally, 
during the course of the claim, the RO provided the veteran 
with a VA general medical examination in August 1999.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran and his representative 
were informed of the right to a hearing and were presented 
several options for presenting personal testimony; the 
veteran indicated in his substantive appeal that he did not 
want a hearing.  See 38 C.F.R. § 3.103 (2003).  

As has been discussed in the Introduction, during the course 
of this claim, the veteran's representative was barred from 
representing claimants before VA.  In June 2003 VA sent the 
veteran a letter notifying him of his representative status 
and providing him with information as to how to procure other 
representation if additional representation was desired.  The 
veteran has not responded to that notice.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   
8 (1999).

Factual background

The veteran's service medical records are silent as to any 
reference to treatment for arthritis or peripheral 
neuropathy.  The veteran's May 1969 separation examination 
indicates no "significant illnesses or injury during current 
term of service."

There are no additional medical records until over a decade 
after service.  
An August 1982 VA examination showed no findings consistent 
with arthritis and stated that the veteran's neurological 
functions are grossly intact.  

A July 1984 VA treatment record indicates treatment for 
arthritis.  The veteran filed a claim of entitlement to 
service connection for arthritis in October 1984, which was  
denied by the RO in May 1985.  The veteran appealed to the 
Board.  In November 1985 the Board considered the veteran's 
claim of entitlement to service connection for arthritis.  
The Board noted that the veteran had begun receiving 
treatment for arthritis in 1984, and denied the veteran's 
claim as there was no evidence of arthritis in service or 
within the one year presumptive period.  The Board also found 
an absence of medical nexus evidence linking the veteran's 
condition to service.  

The veteran's January 1987 Social Security Administration 
(SSA) disability records have been associated with the 
veteran's VA claims folder.  The records indicate that the 
veteran underwent several examinations in connection with his 
claim for SSA benefits.  The examinations included February 
1985 and March 1986 examinations by Dr. J.M.  According to 
Dr. J.M. the veteran stated that the on-set of his arthritis 
symptoms were "two or three years" ago.  The doctor further 
reported that there was no evidence of any specific trauma 
leading to the veteran's arthritis.  There is no notation in 
the SSA records of a diagnosis of peripheral neuropathy.  

[Ultimately, SSA determined that the veteran was disabled as 
of October 1984 from the effects of arthritis and PTSD.  The 
veteran was later granted service connection for PTSD and a 
100 percent disability rating has been assigned.]

In September 1995 a VA general medical examination was 
performed.  The examiner found arthritis but no evidence of 
peripheral neuropathy.  

In connection with an August 1999 VA examination, the 
examiner determined that the veteran's neurological function 
was within normal limits and declined to make a diagnosis of 
peripheral neuropathy.  The diagnosis of osteoarthritis was 
again confirmed.  

An April 2000 VA hospitalization summary (for PTSD) noted 
sensory changes to the hands, feet and thighs.  The examiner 
concluded that the veteran's peripheral nerve functions were 
within normal limits.  

In June 2000 a VA psychiatric examination was performed.  The 
psychiatrist noted in Axis III [general medical conditions] 
osteoarthritis and peripheral neuropathy.  There is no 
indication that the psychiatrist conducted any physical 
examination of the veteran.  

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

The veteran seeks to reopen his claim of entitlement to 
service connection for arthritis, which as discussed above 
was denied in a final November 1985 Board decision.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1,

Finality/new and material evidence 

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in June 1999; therefore, his request will be 
adjudicated by applying the former section 3.156, which is 
described immediately below.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  See Elkins, supra.  After reviewing the record, and 
for reasons expressed immediately below, the Board is of the 
opinion that the veteran has not submitted new and material 
evidence sufficient to reopen his claim for service 
connection of arthritis.  



The "old" evidence 

The veteran left military service in May 1969.  His initial 
claim of entitlement to service connection for arthritis was 
denied by the Board in November 1985.  At that time, the 
veteran's service medical records were of record.  Those 
records showed no treatment of arthritis during service.  
Additionally, no medical records for the one year presumptive 
period after service were identified or provided by the 
veteran.  The evidence of record showed that arthritis was 
initially diagnosed in July 1984, approximately fifteen years 
after the veteran left military service.  

The November 1985 Board decision

The Board denied the veteran's claim due to a lack of 
evidence of in-service incurrence of disease or injury, 
noting that the veteran's service medical records were 
pertinently negative for treatment of arthritis.  The Board 
additionally observed that arthritis was not initially 
manifested until many years after the veteran's separation 
from service.  In addition, the Board stated that there was 
no reasonable basis to conclude that the veteran's arthritis 
was attributable to his military service.  

The additionally received evidence 

The Board's November 1985 decision denied the veteran's claim 
of entitlement to service connection for arthritis on the 
basis that two elements, in-service incurrence of disease or 
injury (to include within the one year presumptive period 
after service) and medical nexus, were lacking.  There must 
be new and material evidence as to each and every aspect of 
the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim. See Evans v. Brown, 9 Vet. App. 273 
(1996).] 

Objective evidence which has been added to the record since 
the November 1985 denial, including the records from the 
veteran's 1987 SSA disability determination, VA treatment 
records and VA general medical examinations conducted in 
1988, 1995 and 1999 all indicate that the veteran has a 
current disability, arthritis.  This element was not in 
dispute at the time of the Board's November 1985 decision.  

In essence, all of the additionally submitted evidence simply 
confirms the veteran's ongoing post-service history of 
arthritis and continues to indicate that the arthritis was 
first diagnosed in the early 1980s, long after the May 1970 
expiration of the presumptive period for service connection 
of arthritis.  As the existence of a current disability was 
noted at the time of the prior final Board denial, the 
additional evidence does not contribute to a more complete 
picture of the veteran's claim.  It is therefore merely 
reiterative of the evidence submitted in connection with the 
original claim in 1984 and as such is not new and material.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  

With respect to the second element, in-service disease or 
injury, the November 1985 Board denial was based upon the 
facts that the veteran's service medical records were devoid 
of any reference to arthritis, and that arthritis was not 
medically identified for many years after service.  There has 
been added to the record no evidence which indicates that 
arthritis existed during service or within one year after 
service.   

As discussed immediately below, the veteran contends that 
Agent Orange exposure is responsible for his arthritis.  The 
fact of Agent Orange exposure was of record in November 1985; 
a January 1983 RO rating decision specifically conceded the 
veteran's exposure to herbicides in Vietnam.  Thus, the 
veteran's recent statements as to in-service injury (exposure 
to herbicides in Vietnam) are not new and do not serve to 
reopen the claim.

With respect to the final element, medical nexus, there has 
been added to the record no competent medical evidence which 
suggests that the veteran's arthritis is related to his 
military service.  The veteran himself continues to contend 
that his arthritis is so related.  However, the veteran's 
current contentions are reiterative of previous statements to 
the same effect.  As such, they are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Further, the 
veteran's lay speculations as to the cause of his arthritis 
are not material.  In Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."   

In that connection, the Board notes that a November 1984 SSA 
psychiatric examination report, which was added to the record 
after the November 1985 Board denial, indicates that the 
veteran asserted that Agent Orange exposure caused his 
arthritis.  The veteran's own opinion, even when transcribed 
as part of a medical report, cannot be accepted as competent 
medical nexus evidence.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).   

The SSA examiner did not offer a nexus opinion.  On the 
contrary, the SSA examiner appears to be skeptical in the 
extreme as to the veteran's statements.  The examiner 
described the veteran as "obsessed with the fact that he has 
been poisoned with Agent Orange"; and "there is much 
somatic preoccupation, some of it appears to be delusional".  
The diagnostic impression, in addition to PTSD, was 
"'arthritis' (by patient's history)".  Thus, the SSA 
psychiatric examination report does not serve as a medical 
nexus opinion and is not new and material evidence. 

In short, all of the additionally received evidence as to the 
cause of the veteran's current arthritis disability emanates 
from the veteran himself.  The veteran's statements as to the 
cause of his disability are reiterative of those made in 
connection with his original claim in 1984 and are not 
competent; as such, his statements are not new and material.  

In summary, new and material evidence has not been received 
as to the crucial elements of the veteran's claim of 
entitlement to service connection for arthritis, in-service 
or presumptive period incurrence of disease or injury and 
medical nexus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].  The claim is therefore not reopened and the 
benefit sought on appeal remains denied.  

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange Exposure.  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2003); See also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure). The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

Analysis

The veteran is seeking service connection for peripheral 
neuropathy.  Essentially, he contends that Agent Orange 
exposure during his service in Vietnam caused the claimed 
condition.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, there is 
no competent medical evidence that the veteran currently has 
peripheral neuropathy.  As described in the factual 
background section above, there are of record reports of 
several VA medical examinations.  During these examinations, 
there was no diagnoses of peripheral neuropathy.  Further, 
the medical evidence of record, including an August 1982 VA 
examination and treatment records from April 2000, report 
that the veteran's nerve functions are grossly intact and 
within normal limits.  

The Board notes that "peripheral neuropathy" was mentioned 
in a June 2000 VA post-traumatic stress disorder examination 
conducted by Dr. R.N., a psychiatrist.  In his report, the 
psychiatrist indicated peripheral neuropathy as a DSM Axis 
III diagnosis.  However, Dr. R.N.'s psychiatric examination 
report contains no evidence that physical examination of the 
veteran was undertaken.  The report instead indicates that 
the psychiatrist took a medical history from the veteran.  It 
is well settled that a medical professional noting a report 
of an illness from a lay person does not constitute competent 
medical evidence of a diagnosis.  See LeShore 
and Godfrey, both supra.  As such, the June 2000 PTSD 
examination report which mentions peripheral neuropathy does 
not constitute a medical diagnosis but is merely a bare 
transcription of the veteran's lay statement.  

In short, the competent medical evidence of record does not 
support a conclusion that peripheral neuropathy currently 
exists.  The only evidence to the contrary emanates from the 
veteran himself.  To the extent that the veteran is 
contending that he has peripheral neuropathy, it is now well 
established that as a lay person without medical training he 
is not competent to opine on medical matters such as 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own statements to this effect are 
accordingly entitled to no weight of probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for peripheral neuropathy fails on this basis 
alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
silent for any mention of a diagnosis or treatment of 
peripheral neuropathy or other nerve disorder in service.  
Accordingly, there is no finding of any in-service incurrence 
of disease.  With respect to in-service injury, exposure to 
herbicides in Vietnam is presumed.   See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003)

The Board notes that peripheral neuropathy is one of the 
diseases listed in 38 C.F.R. 3.309(e) as an Agent Orange 
presumptive disease.  However, as discussed above, for 
service connection to be granted such disease must have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2003).  In this 
case, there is no medical record showing that the veteran was 
diagnosed with or manifested to a compensable degree any 
neurological condition, including peripheral neuropathy, 
within one year after his discharge from service.  The 
evidence of record includes the veteran's separation 
examination from May 1969 showing normal neurological 
function, as well as  the veteran's statement of no history 
of neurological diseases or symptoms; no relevant evidence 
for a number of years after service; and a pertinently 
negative August 1982 VA examination.  Indeed, there is no 
competent medical evidence that the veteran has ever had 
peripheral neuropathy.  Consequently, service connection for 
peripheral neuropathy may not be granted on a presumptive 
basis.  

With respect to Hickson element (3), medical nexus, it 
logically follows that if there is no current disability 
there can be no competent medical evidence indicating a 
relationship to service.  The evidence of record is in fact 
absent competent medical evidence linking the veteran's 
claimed peripheral neuropathy to his service.  As discussed 
above, the veteran's own opinions on the subject are entitled 
to no weight of probative value.  

Thus, after consideration of the evidence of record, and for 
reasons expressed immediately above, the Board concludes that 
there is no indication of incurrence of a peripheral 
neuropathy, including secondary to Agent Orange exposure.  
The claim is therefore denied.  


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for arthritis is denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


